CROTHERS, Justice,
specially concurring.
[¶30] I specially concur in the result reached by the majority. I agree exigent circumstances allowed government officials to make a warrantless entry into Huber’s residence. I also agree the multiple entries into this residence were lawful because of the nature and duration of the emergency and because, apparently, the only evidence seized was in plain view or related to the source of the emergency. However, I am not confident the majority opinion is sufficiently clear on the need for a warrant once the emergency has dissipated or if the premises are to be searched beyond the scope of the emergency. Without discussing the endpoint for the emergency and the beginning point for needing a warrant, I am concerned we are misleading governmental actors who are involved in these types of situations.
[¶ 31] The Court’s decision correctly notes, “The critical time for determining whether any exigency exists is the moment the warrantless entry is made. United States v. Reyes-Bosque, 596 F.3d 1017, 1030 (9th Cir.2010).” Majority Opinion at ¶23. However, Michigan v. Tyler, 436 U.S. 499, 98 S.Ct. 1942, 56 L.Ed.2d 486 (1978), also is cited for the proposition an emergency will justify “law enforcement’s reentry of a fire scene hours after their first entrance.” Majority Opinion at ¶ 22. I believe reliance on the quoted portions of the Michigan v. Tyler decision requires deeper consideration.
[¶ 32] First, Justice Stewart’s opinion in Michigan v. Tyler did not eliminate the need for search warrants after a fire. To the contrary, the Court held:
“Thus, there is no diminution in a person’s reasonable expectation of privacy nor in the protection of the Fourth Amendment simply because the official conducting the search wears the uniform *790of a firefighter rather than a policeman, or because his purpose is to ascertain the cause of a fire rather than to look for evidence of a crime, or because the fire might have been started deliberately. Searches for administrative purposes, like searches for evidence of crime, are encompassed by the Fourth Amendment. And under that Amendment, ‘one governing principle, justified by history and by current experience, has consistently been followed: except in certain carefully defined classes of cases, a search of private property without proper consent is “unreasonable” unless it has been authorized by a valid search warrant.’ ”
436 U.S. at 506, 98 S.Ct. 1942 (quotation omitted).
[¶ 33] Second, a valid warrantless entry does not constitute a passkey for endless subsequent reentry to the premises. Rather, “once the emergency has dissipated, a search of the premises may not occur simply because the police are legitimately present.” 1 William E. Ringel, Searches & Seizures Arrests and Confessions § 10:8 (2d ed.2010).
[¶ 34] Nor does a lawful emergency entry allow for unrestrained searches of the premises. See Michigan v. Clifford, 464 U.S. 287, 294-95, 104 S.Ct. 641, 78 L.Ed.2d 477 (1984) (“The object of the search is important even if exigent circumstances exist. Circumstances that justify a war-rantless search for the cause of a fire may not justify a search to gather evidence of criminal activity once that cause has been determined. If, for example, the administrative search is justified by the immediate need to ensure against rekindling, the scope of the search may be no broader than reasonably necessary to achieve its end. A search to gather evidence of criminal activity not in plain view must be made pursuant to a criminal warrant upon a traditional showing of probable cause.”) (footnote omitted).
[¶ 35] The time when an emergency has ended and a warrant is needed is inherently elastic and unclear, depending on the facts in each case. See United States v. Coles, 437 F.3d 361, 366 (3d Cir.2006) (“The presence of exigent circumstances is a finding of fact.”). This factually dependent inquiry makes it impossible to articulate a test for all circumstances, and I will not attempt to do so here. Rather, I will join the majority’s appreciation of law enforcement’s “respect for the protections of the Fourth Amendment.” Majority Opinion at ¶ 27. I add only that that respect is not obviated by a lawful initial entry to handle an emergency.
[¶ 36] MARY MUEHLEN MARING and CAROL RONNING KAPSNER, JJ„ concur.